Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 1 of 18 PageID #: 2608




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §     CASE NO. 4:16-CR-86(1)
                                                  §
  RANDY KENNEDY                                   §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Randy Kennedy’s (“Kennedy”) pro se Motion for

  Compassionate Release/Reduction (#318), wherein he seeks immediate release, or in the

  alternative, a reduction of his term of imprisonment, based on his medical condition and the threat

  of the Coronavirus Disease 2019 (“COVID-19”), under 18 U.S.C. § 3582(c)(1)(A). The

  Government filed a response in opposition to the motion (#324). United States Probation and

  Pretrial Services (“Probation”) conducted an investigation and recommends that the court deny

  Kennedy’s motion for compassionate release. Having considered the pending motion, the

  Government’s response, Probation’s recommendation, the record, and the applicable law, the court

  is of the opinion that the motion should be denied.

  I.       Background

           On July 13, 2016, a grand jury in the Eastern District of Texas returned an eleven-count

  First Superseding Indictment charging Kennedy and six codefendants with various drug and

  firearms offenses. Kennedy was charged in Count 1 with Conspiracy to Possess with the Intent

  to Distribute Oxycodone Hydrochloride, in violation of 21 U.S.C. § 846; in Counts 2 and 3 with

  Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C.

  § 924(c); and in Count 7 with Possession of a Firearm While an Unlawful User of a Controlled

  Substance, in violation of 18 U.S.C. § 922(g)(3). On July 19, 2017, Kennedy pleaded guilty to
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 2 of 18 PageID #: 2609




  Counts 1 and 2 of the First Superseding Indictment pursuant to a binding plea agreement. On

  January 19, 2018, the court sentenced him to 144 months’ imprisonment as to Count 1 and 60

  months’ imprisonment as to Count 2, to be served consecutively to Count 1. Kennedy is currently

  housed at a federal medical center located in Fort Worth, Texas (“FMC Fort Worth”), with a

  projected release date of December 18, 2030.

  II.    Analysis

         On December 21, 2018, former President Trump signed the First Step Act of 2018 into

  law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

  amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

  reduce a defendant’s term of imprisonment:

         (A) the court, upon motion of the Director of the Bureau of Prisons (“BOP”), or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the [BOP] to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned, and a
                determination has been made by the Director of the [BOP] that the
                defendant is not a danger to the safety of any other person or the
                community, as provided under section 3142(g);

                and that such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”


                                                  2
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 3 of 18 PageID #: 2610




         A.      Exhaustion of Administrative Remedies

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”), cert. denied, 141 S. Ct. 920 (2020); Tuozzo v. Shartle, No. 13-4897,

  2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate

  release because no motion for his release was filed by the BOP). The First Step Act amended

  § 3582(c) by providing a defendant the means to appeal the BOP’s decision not to file a motion

  for compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

  973 F.3d at 467 (holding that the statutory requirement that a defendant file a request with the

  BOP before filing a motion for compassionate release in federal court “is not jurisdictional but that

  it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

  exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

  mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

  exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

  Thus, before seeking relief from the court, a defendant must first submit a request to the warden

  of his facility to move for compassionate release on his behalf and then either exhaust his

  administrative remedies or wait for the lapse of 30 days after the warden received the request. 18


                                                   3
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 4 of 18 PageID #: 2611




  U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (“The text . . . outlines two routes a defendant’s

  motion can follow to be properly before the court. Both routes begin with the defendant

  requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s behalf.’”); United States v. Harris,

  812 F. App’x 106, 107 (3d Cir. 2020); United States v. Springer, 820 F. App’x 788, 791

  (10th Cir. 2020) (defendant “was required to request that the BOP file a compassionate-release

  motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam,

  960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex.

  May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to

  excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-day waiting

  period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

  Apr. 9, 2020))).

         Here, Kennedy does not assert that he exhausted his administrative remedies. Rather, the

  Government and Probation indicate that Kennedy did not exhaust his administrative remedies

  within the BOP before filing his motion. The Declaration of James D. Crook, a supervisory

  attorney employed by the BOP, attached to the Government’s response, confirms: “BOP staff

  conducted a search of all relevant files for Compassionate Release or Reduction in Sentence

  requests by Kennedy to his Warden. However, these BOP staff did not find any such documents.”

  Thus, Kennedy is foreclosed from obtaining relief because he has not submitted a request for

  compassionate release to the warden of the facility where he is housed. United States v. Dodd,

  No. 4:13-CR-182-SDJ, 2020 WL 7396527, at *2 (E.D. Tex. Dec. 17, 2020) (stating that “[i]n

  order to exhaust her administrative remedies, a prisoner must first present to the BOP the same

  grounds warranting release that the prisoner urges in her motion”); see Franco, 973 F.3d at 468


                                                   4
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 5 of 18 PageID #: 2612




  (“Congress has commanded that a ‘court may not modify a term of imprisonment’ if a defendant

  has not filed a request with the BOP.”); Alam, 960 F.3d at 832 (“[B]ecause this exhaustion

  requirement serves valuable purposes (there is no other way to ensure an orderly processing of

  applications for early release) and because it is mandatory (there is no exception for some

  compassionate-release requests over others), we must enforce it.”); United States v. Garcia, No.

  CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes

  with Defendant’s plight, because he has failed to comply with the exhaustion requirements under

  § 3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.”);

  United States v. Garcia-Mora, No. CR 18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May

  12, 2020) (“Section 3582(c)(1)(A) does not provide [the court] with the equitable authority to

  excuse [the defendant’s] failure to exhaust his administrative remedies or to waive the 30-day

  waiting period.”); United States v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *2 (W.D.

  La. Apr. 20, 2020); see also Ross v. Blake, 578 U.S. 1174, 136 S. Ct. 1850, 1857 (2016)

  (“[J]udge-made exhaustion doctrines . . . remain amenable to judge-made exceptions,” whereas

  “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

  discretion.”). Accordingly, at this time, the court is without authority to grant the relief Kennedy

  requests. Moreover, even if Kennedy had complied with the exhaustion requirement before filing

  the instant motion, nothing in his motion indicates that extraordinary and compelling reasons exist

  to modify his term of imprisonment.

         B.      Criteria for Release

         The United States Court of Appeals for the Fifth Circuit has held that when a defendant

  moves for compassionate release, he must establish three criteria. United States v. Shkambi, 993


                                                   5
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 6 of 18 PageID #: 2613




  F.3d 388, 392 (5th Cir. 2021).             First, he must meet one of two conditions listed in

  § 3582(c)(1)(A)—either the defendant has extraordinary and compelling reasons that warrant a

  reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant is at least 70 years of age, has

  served at least 30 years in prison, and meets the additional requirements of 18 U.S.C.

  § 3582(c)(1)(A)(ii). Id. at 391. Second, the defendant “must show that compassionate release is

  consistent with the applicable policy statements from the [United States Sentencing Commission

  (“Commission”)].” Id. at 392. Third, the defendant “must convince the district judge to exercise

  discretion to grant the motion after considering the § 3553(a) factors.”1 Id.; accord United States

  v. Keys, 846 F. App’x 275, 276 (5th Cir. 2021); United States v. Cooper, 996 F.3d 283, 287 (5th

  Cir. 2021).

          Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that

  may merit compassionate release. Rather, Congress elected to delegate its authority to the

  Commission. See 28 U.S.C. § 994(t) (directing the Commission to “describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable United States
  Sentencing Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the
  Commission in effect on the date of sentencing; the need to avoid unwarranted disparities among similar
  defendants; and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).
          2
            In Application Note 1 to § 1B1.13 of the U.S.S.G., the Commission defined “extraordinary and
  compelling reasons” to include the following four categories of circumstances: (i) certain medical
  conditions of the defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the
  defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s case that
  establish an extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1.

                                                       6
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 7 of 18 PageID #: 2614




  be applied and a list of specific examples”); Cooper, 996 F.3d at 287; Shkambi, 993 F.3d at 392.

  Prior to the passage of the First Step Act, the Commission issued a policy statement set forth in

  U.S.S.G. § 1B1.13, which, along with its commentary, describes what reasons qualify as

  extraordinary and compelling.2 However, § 1B1.13 references only motions filed by “the Director

  of the [BOP]”—not an individual defendant.3 Consequently, the Fifth Circuit has held that when

  a defendant files a motion for compassionate release on his own behalf, the Commission’s policy

  statement in § 1B1.13 is not applicable because that policy statement governs only motions filed

  by the Director of the BOP. See Cooper, 996 F.3d at 287-88; Shkambi, 993 F.3d at 392.

         Nevertheless, while recognizing that they are not binding, the court views the

  Commission’s policy statement contained in § 1B1.13 and the commentary thereto as providing

  guidance regarding the types of reasons that may be deemed sufficiently “extraordinary and

  compelling” to warrant compassionate release. See United States v. Thompson, 984 F.3d 431, 433

  (5th Cir. 2021) (“Although not dispositive, the commentary to § 1B1.13 informs [the court’s]

  analysis as to what reasons may be sufficiently ‘extraordinary and compelling’ to merit

  compassionate release.”); United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020)

  (upholding denial of compassionate release and recognizing that the court was guided in its

  analysis by the commentary to U.S.S.G. § 1B1.13). A review of dictionary definitions also sheds

  light on the meaning of these terms. The word “extraordinary” is defined as “going beyond what

  is usual, regular, or customary . . . exceptional to a very marked extent.” Extraordinary,


         3
            U.S.S.G. § 1B1.13 was last amended on November 1, 2018. The Commission has, to date, been
  unable to amend § 1B1.13 to incorporate the changes wrought by the First Step Act due to the lack of a
  quorum. The Commission consists of seven voting members and, per statute, requires four members for a
  quorum to amend the guidelines. 28 U.S.C. §§ 991(a), 994(a). At present, the Commission has only one
  voting member.

                                                    7
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 8 of 18 PageID #: 2615




  MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2007); see United States v. Mitchell,

  No. 15-20609, 2021 WL 1827202, at *2 (E.D. Mich. May 7, 2021) (“‘Extraordinary’ is defined

  as ‘exceptional to a very marked extent.’” (quoting WEBSTER’S THIRD INTERNATIONAL

  DICTIONARY, UNABRIDGED (2020))). “Compelling” is defined as “forceful . . . demanding

  attention . . . convincing.” Compelling, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th

  ed. 2007); see Mitchell, 2021 WL 1827202, at *2 (“‘Compelling’ is defined as ‘tending to

  convince or convert by or as if by forcefulness of evidence.’” (quoting WEBSTER’S THIRD

  INTERNATIONAL DICTIONARY, UNABRIDGED (2020))). “Courts have interpreted ‘extraordinary’

  in the context of compassionate release as ‘beyond what is usual, customary, regular, or common,’

  and a ‘compelling reason’ as ‘one so great that irreparable harm or injustice would result if the

  relief is not granted.’” Mitchell, 2021 WL 1827202, at *2 (quoting United States v. Sapp, No.

  14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020); United States v. Murphy, No.

  15-20411, 2020 WL 2507619, at *5 (E.D. Mich. May 15, 2020)).

                 1.      Medical Condition

         In the instant motion, Kennedy, age 35, contends that he is eligible for compassionate

  release due to his medical condition, specifically a “skin graft open wound,” which he contends

  makes him vulnerable to COVID-19. Although not binding on the court, § 1B1.13 suggests that

  extraordinary and compelling reasons exist regarding a defendant’s medical condition when the

  defendant is “suffering from a terminal illness (i.e., a serious and advanced illness with an end of

  life trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of


                                                   8
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 9 of 18 PageID #: 2616




  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Here, according to

  Kennedy’s Presentence Investigation Report (“PSR”), which was prepared in November 2017,

  Kennedy informed Probation that he was in a car accident when he was 5 years old and had to

  have a muscle removed from his back and placed in his leg. Kennedy further told Probation that

  he suffered from leg pain with variations in the weather, which was verified by his sister.

         Kennedy’s BOP medical records reveal that Kennedy has a chronic, left leg ulcer that he

  incurred when hit by a car at five years old. According to his medical records, the wound had

  “healed until his 20s when he had a GSW [gun shot wound] to the leg which affected his

  circulation.” The medical records further reflect that Kennedy reinjured his leg in approximately

  2019 and has been receiving regular wound care and dressing changes while at the BOP. Kennedy

  was originally admitted to the Short Stay Compound at FMC Fort Worth for wound management

  by the Physical Therapy Wound Care Team. On October 8, 2020, he was discharged from the

  Short Stay Compound into the general prison population at FMC Fort Worth. Kennedy is

  classified as a BOP Medical Care Level 3 inmate. Care Level 3 inmates are outpatients who have

  complex, and usually chronic medical conditions and who require frequent clinical contacts to

  maintain control or stability of their condition, or to prevent hospitalization or complications.

  They may require assistance with some activities of daily living (ADLs) that can be accomplished

  by inmate companions. Stabilization of medical or mental health conditions may require periodic

  hospitalization.

         In this instance, none of Kennedy’s medical conditions are terminal or substantially

  diminish his ability to provide self-care, nor do they otherwise present extraordinary and


                                                  9
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 10 of 18 PageID #: 2617




   compelling reasons justifying compassionate release. See Thompson, 984 F.3d at 433. To the

   contrary, Kennedy’s conditions are well managed with treatment from medical staff. See id. With

   regard to Kennedy’s injury, the CDC does not recognize a skin graft or open wound as placing

   individuals at a higher risk of contracting or suffering severe illness from COVID-19.

          Kennedy’s BOP records reveal that he is housed in general population, is ambulatory, and

   has no medical restrictions. He is able to provide self-care in the institutional setting and is not

   limited in his activities of daily living. Thus, Kennedy fails to establish the existence of medical

   afflictions that would constitute extraordinary and compelling reasons to reduce his sentence.

   “[C]ompassionate release is discretionary, not mandatory, and [may] be refused after weighing

   the sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693

   (5th Cir. 2020). Where, as here, a prisoner has engaged in “severe” criminal conduct and has an

   extensive criminal history, the district court has discretion to deny compassionate release under

   the circumstances. Id. at 693-94; accord Keys, 846 F. App’x at 276 (finding that Defendant’s

   argument that the court gave too much weight to his criminal history, “amount[ed] to a mere

   disagreement with the court’s balancing of the § 3553(a) factors, which is not a sufficient ground

   for reversal”). Moreover, it is apparent that Kennedy’s long-standing leg ulcer problems did not

   hamper or prevent him from committing his offenses of conviction or a series of other criminal

   offenses since age 15.

                  2.        Other Reasons

          Kennedy also seeks compassionate release due to his fear of contracting COVID-19.

   Kennedy expresses concerns regarding the spread of COVID-19 among the prison population.

   Nevertheless, as of September 13, 2021, the figures available at www.bop.gov list 0 inmates (out


                                                   10
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 11 of 18 PageID #: 2618




   of a total inmate population of 1,332) and 0 staff members at FMC Fort Worth as having

   confirmed positive cases of COVID-19, 652 inmates and 48 staff members who have recovered,

   and 15 inmates who succumbed to the disease. Indeed, according to Kennedy’s medical records,

   he tested positive for the disease, was asymptomatic, was placed in isolation, and has now

   recovered from the virus. Thus, it appears that the facility where Kennedy is housed is handling

   the outbreak appropriately and providing adequate medical care.

          Although Kennedy expresses legitimate concerns regarding COVID-19, he does not

   establish that the BOP cannot manage an outbreak within his correctional facility or that the

   facility is specifically unable to treat Kennedy, if he were to contract the virus once again and

   develop COVID-19 symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear of

   COVID doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere

   existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

   cannot independently justify compassionate release, especially considering BOP’s statutory role,

   and its extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks,

   No. CR 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot

   equate the generalized fear of COVID-19 to an extraordinary and compelling reason to support

   compassionate release, nor will it undermine BOP’s criteria to determine eligibility for sentence

   reductions or home confinement.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL

   3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or

   the mere fear of contracting an illness in prison are insufficient grounds to establish the

   extraordinary and compelling reasons necessary to reduce a sentence.” (quoting United States v.

   Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d


                                                   11
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 12 of 18 PageID #: 2619




   651, 656 (M.D. La. 2020) (finding the defendant had failed to present extraordinary and

   compelling reasons to modify his prison sentence because he “does not meet any of the criteria set

   forth by the statute” and he “cites no authority for the proposition that the fear of contracting a

   communicable disease warrants a sentence modification”). Furthermore, contracting the virus

   while incarcerated, even in conjunction with preexisting health conditions, is insufficient to

   establish exceptional and compelling circumstances warranting compassionate release. See United

   States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020)

   (finding that defendant had failed to present extraordinary and compelling reasons for

   compassionate release despite suffering from previous underlying health conditions and testing

   positive for COVID-19).

          Courts have repeatedly denied COVID-19-based motions for compassionate release filed

   by inmates who, like Kennedy, have already contracted and recovered from the virus. See, e.g.,

   United States v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial of

   compassionate release for a defendant with preexisting conditions who had already contracted

   COVID); United States v. Marley, No. 16-CR-374 (VEC), 2020 WL 7768406, at *2 (S.D.N.Y.

   Dec. 30, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs against granting

   that defendant compassionate release.” (quoting United States v. Delorbe-Luna, No. 18-CR-384,

   2020 WL 7231060, at *2 (S.D.N.Y. Dec. 7, 2020))); United States v. Stockman, No. H-17-116-2,

   2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that when an inmate is infected and

   recovers from COVID-19, the courts have found the risks of infection or severe symptoms or

   effects because of underlying conditions change and diminish); United States v. Baker, No. CR

   16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020) (“Courts have denied COVID-19-


                                                   12
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 13 of 18 PageID #: 2620




   based motions for compassionate release filed by inmates who have already contracted the

   virus.”); United States v. Shrout, No. 15-CR-438, 2020 WL 3483703, at *4 (D. Or. June 26,

   2020) (“[Defendant] has already contracted COVID-19 and, crucially, the BOP has properly

   managed the disease.”).

          Moreover, the BOP is in the process of administering the COVID-19 vaccine to inmates

   and staff. To date, the BOP has administered approximately 220,912 doses of the vaccine.

   According to www.bop.gov, FMC Fort Worth, where Kennedy is housed, has fully inoculated

   1,102 inmates and 232 staff members. Indeed, according to Kennedy’s BOP medical records, he

   received his first dose of the Pfizer-BioNTech vaccine on December 17, 2020, and his second dose

   on January 7, 2021. In the Fifth Circuit and elsewhere, courts have denied early release to

   inmates with a variety of medical conditions who have been vaccinated for COVID-19. See United

   States v. Walker, No. 20-cr-20027, 2021 WL 2474088, at *3 (C.D. Ill. June 17, 2021) (holding

   that because defendant was fully vaccinated, his underlying health conditions—diabetes, heart

   disease, high blood pressure, asthma, and substance abuse—alone, were insufficient to establish

   extraordinary and compelling reasons justifying compassionate release); United States v. Parham,

   No. 1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021) (finding that

   “generalized concerns of contracting COVID-19[] are not an ‘extraordinary and compelling

   reason’” where the defendant had received the COVID-19 vaccine); United States v. Meyer, No

   1:14-cr-00148-01-MC, 2021 WL 1895240, at *1-2 (D. Ore. May 11, 2021) (denying

   compassionate release to inmate with heart disease, obesity, hyperlipidemia, and a history of

   smoking because he was fully vaccinated and there was a low infection rate at the facility where

   he was housed); United States v. Schad, No. CR 2:17-225-3, 2021 WL 1845548, at *4 (S.D. Tex.


                                                 13
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 14 of 18 PageID #: 2621




   May 5, 2021) (denying compassionate release where the defendant had been fully vaccinated

   against COVID-19); United States v. Wakefield, No. 1:19-CR-00095-MR-WCM, 2021 WL

   640690, at *3 (W.D.N.C. Feb. 18, 2021) (“Because [the defendant] has already contracted the

   virus and recovered without complication, and because he is in the process of being vaccinated,

   the [d]efendant cannot meet his burden of establishing that his COVID-19 risk is an extraordinary

   and compelling reason for his release.”); United States v. Grummer, No. 08-CR-4402-DMS, 2021

   WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying compassionate release and noting that

   “[a]lthough Defendant suffers from several chronic medical conditions, his vaccination

   significantly mitigates the risk that he will contract COVID-19”); United States v. Beltran, No.

   6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021) (denying compassionate release

   to a high-risk inmate with myriad underlying medical conditions who received the vaccine, finding

   that “vaccination significantly reduces [the] risk of contracting COVID-19 or experiencing

   complications related to a COVID-19 infection”); accord United States v. Nunez-Arias, No. CR

   H-16-436, 2021 WL 1537323, at *3 (S.D. Tex. Apr. 19, 2021).

          Moreover, it is well settled that “compassionate release is discretionary, not mandatory.”

   Chambliss, 948 F.3d at 693. In exercising its discretion, the court finds that Kennedy has failed

   to establish that his medical condition or other reasons exist that would constitute extraordinary

   and compelling reasons to reduce his sentence.

          C.      Section 3553(a) Factors

          The court further finds that compassionate release is not merited in light of the applicable

   factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

   consider the § 3553(a) factors before granting compassionate release); United States v. Shorter,


                                                  14
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 15 of 18 PageID #: 2622




   850 F. App’x 327, 328 (5th Cir. 2021) (finding that the court did not abuse its discretion in

   denying compassionate release after balancing the 3553(a) factors); Keys, 846 F. App’x at 276;

   Shkambi, 993 F.3d at 392; Thompson, 984 F.3d at 435 n.11 (collecting cases); Chambliss, 948

   F.3d at 693-94. The nature and circumstances of Kennedy’s offenses entail his participation in

   a drug-trafficking conspiracy involving the distribution of at least 600 grams of oxycodone

   hydrochloride and his possession of a firearm in furtherance of his drug trafficking crime.

   Kennedy distributed quantities of oxycodone hydrochloride to coconspirators in the Eastern and

   Northern Districts of Texas and sold oxycodone hydrochloride pills in various quantities to an

   undercover police officer on multiple occasions in March and April 2016. The undercover officer

   observed a portion of a firearm near Kennedy’s feet in a vehicle during one of these transactions,

   and Kennedy agreed to sell the undercover officers 300 oxycodone pills and 2 firearms in April

   2016. Kennedy informed the undercover officer that he has several firearms, including a .40

   caliber Glock, Beretta handguns, a short-barrel AR-15 rifle, and a Smith and Wesson revolver,

   which he stored at his parents’ home in a nearby town. Officers discovered quantities of

   oxycodone, amphetamine, fentanyl, marijuana, morphine, alprazolam, carisoprodol, and suboxone

   as well as a loaded FMK 9mm pistol, ammunition, digital scales, suspected drug proceeds, and

   synthetic urine during the execution of a search warrant at his residence. Kennedy’s mother told

   officers that she received $10,000.00 of Kennedy’s money after he was arrested which she knew

   to be drug proceeds.

          Kennedy’s criminal history includes prior convictions for possession of marijuana in a

   drug-free zone, failure to identify as a fugitive, criminal trespass, possession of marijuana (2),

   driving with a suspended license, and possession of a controlled substance (dihydrocodeinone).


                                                  15
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 16 of 18 PageID #: 2623




   Furthermore, Kennedy was on probation at the time of the offense of conviction. Kennedy also

   has a history of daily substance abuse, using at least 2 grams of marijuana per day since age 18.

   Probation reports that Kennedy has been assessed by the BOP as posing a medium risk for

   recidivism. Further, Kennedy has incurred 2 disciplinary violations while in BOP custody. In

   view of the nature and circumstances of Kennedy’s offenses of conviction, his extensive criminal

   history, and his history of substance abuse, the court cannot conclude that Kennedy’s early release

   from prison would afford adequate deterrence or protect the public, as he continues to pose a

   danger to other persons and to the community as a whole.

          In addition, granting Kennedy compassionate release at this juncture would fail to provide

   just punishment for his offense and promote respect for the law. In Chambliss, the Fifth Circuit

   upheld the denial of compassionate release due to the defendant’s not yet having served a sufficient

   portion of his sentence. 948 F.3d at 694. The district court determined that the defendant’s

   terminal illness “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’

   and that he ‘[did] not present a danger upon release,’” but denied release because “releasing [the

   defendant] after serving only 14 years of a 30-year sentence minimizes both the impact of [the

   defendant’s] crime and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court,

   citing the § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of

   his sentence would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to

   criminal conduct.’”    Chambliss, 948 F.3d at 693-94; see Thompson, 984 F.3d at 434-35

   (observing that the courts that have granted compassionate release “largely have done so for

   defendants who had already served the lion’s share of their sentences and presented multiple,

   severe, health concerns”). In the instant case, releasing Kennedy after he has served just over 5


                                                   16
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 17 of 18 PageID #: 2624




   years of his 17-year sentence would similarly minimize the impact of his crime and the seriousness

   of his offense as well as fall short of providing just punishment and adequate deterrence to

   criminal conduct.

          As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant]

   will behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, Kennedy’s track record is

   similarly a poor one. There is no reason to believe that Kennedy would not revert to his prior

   drug-dealing and drug-abusing behavior if released from prison at this time.

   III.   Conclusion

          In sum, Kennedy has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

          Consistent with the foregoing analysis, Kennedy’s pro se Motion for Compassionate

   Release/Reduction (#318) is DENIED.




                                                   17
Case 4:16-cr-00086-MAC-KPJ Document 327 Filed 09/16/21 Page 18 of 18 PageID #: 2625




           SIGNED at Beaumont, Texas, this 15th day of September, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                            18
